Exhibit 10(k)

UNION PACIFIC CORPORATION

STOCK UNIT GRANT AND DEFERRED COMPENSATION PLAN

FOR THE

BOARD OF DIRECTORS

(409A Non-Grandfathered Component)

(Effective as of January 1, 2009)



--------------------------------------------------------------------------------

Union Pacific Corporation

Stock Unit Grant and Deferred Compensation Plan for the Board of Directors

(409A Non-Grandfathered Component)

Effective as of January 1, 2009

 

1. Purpose

The purpose of this Union Pacific Corporation Stock Unit Grant and Deferred
Compensation Plan for the Board of Directors (409A Non-Grandfathered Component)
(the “Plan” or “Non-Grandfathered Plan”) is to permit grants of Stock Units to
Directors to align their interests with those of stockholders, and to provide a
means for deferring payment of all or a portion of any cash compensation,
excluding expenses, payable to Directors for their service on the Board of
Directors (the “Board”) of Union Pacific Corporation (the “Company”) in
accordance with Article II, Section 4 of the By-Laws of Union Pacific
Corporation. Such compensation eligible to be deferred, not including any Stock
Unit grants under Section 4, is referred to herein as “Compensation.”

 

2. Applicability

The Stock Unit Grant and Deferred Compensation Plan for the Board of Directors
was bifurcated into two components, effective January 1, 2009. As reflected in
the terms of this Plan, one such component is applicable solely to those amounts
that were not, as of December 31, 2004, credited to a Director’s Account(s), or
as to which the Director did not have a vested right on such date in accordance
with the terms of the Stock Unit Grant and Deferred Compensation Plan for the
Board of Directors as in effect on December 31, 2004 (including related
investment gains and losses occurring thereafter). With respect to any other
amounts credited to a Director’s Account(s) under the Stock Unit Grant and
Deferred Compensation Plan for the Board of Directors, the right of the Director
and his beneficiaries shall be governed by the component of the Stock Unit Grant
and Deferred Compensation Plan for the Board of Directors known as the “Union
Pacific Corporation Stock Unit Grant and Deferred Compensation Plan for the
Board of Directors (409A Grandfathered Component), as Amended and Restated
Effective January 1, 2009.” Prior to January 1, 2009, with respect to all
amounts credited thereunder that were subject to Section 409A of the Code, the
Stock Unit Grant and Deferred Compensation Plan for the Board of Directors was
administered in good faith compliance with section 409A of the Code. Under no
circumstances shall a Director’s Account under this Non-Grandfathered Plan be
deemed to include amounts (including investment gains and losses thereon) which
under the terms of the Union Pacific Corporation Stock Unit Grant and Deferred
Compensation Plan for the Board of Directors were credited or as to which the
Director had a vested right as of December 31, 2004.

 

3. Eligibility

Any individual (a “Director”) serving as a member of the Board as of the
effective date of the Stock Unit Grant and Deferred Compensation Plan for the
Board of Directors, or who subsequently becomes a member, is eligible under the
Stock Unit Grant and Deferred Compensation Plan for the Board of Directors,
other than members of the Board who are



--------------------------------------------------------------------------------

employees of the Company or any of its subsidiaries. This Non-Grandfathered Plan
applies to amounts deferred and credited hereunder on and after January 1, 2005.

 

4. Stock Unit Grants

Each full quarterly installment of a Director’s Compensation shall be
accompanied by the grant of an amount of whole Stock Units equal to $25,000 (as
such amount may be changed from time to time by the Board) divided by the Fair
Market Value of one share of the Company’s Common Stock on the first business
day of the month following the quarter in which such Compensation was earned,
plus cash in lieu of any fractional Stock Unit resulting from such calculation.
A pro-rata grant of Stock Units will accompany any partial quarterly
Compensation installment. “Fair Market Value” on a date means the average of the
high and low trading prices per share on that date, as reported in The Wall
Street Journal listing of consolidated trading for New York Stock Exchange
issues. Stock Units and cash so granted shall be credited to such Director’s
Stock Unit Account referred to in paragraph 7, and shall be paid in cash to the
Director following Separation from Service at the time and in the manner
described in Section 8.

 

5. Deferral Election

An election to defer Compensation is to be made on or before December 31 of any
year for Compensation for services as a member of the Board for the following
and later calendar years. Effective for deferrals with respect to calendar years
beginning with 2005, such deferred Compensation shall be paid, or begin to be
paid, at the time described in Section 8(a), and such deferral election shall
designate the manner of payment from among the options described at
Section 8(b). Such deferral election and/or designation of the manner of
payment, once made, shall be irrevocable.

A Director’s election to defer, as well as a Director’s designation of the
manner of payment, is a continuing election until changed by the Director on or
before December 31 of any year for the then following and later calendar years.
Any such change shall be prospective only, as to amounts deferred with respect
to Compensation for services as a member of the Board rendered in a calendar
year or years following the date of the election or designation. Once an
election or designation is made (and effective), subsequent elections or
designation will have no effect on the amounts, timing and manner of payment
covered by the previous election or designation.

Any newly elected Director who was not a Director on the preceding December 31
may elect, before his term begins, to defer Compensation for services as a
member of the Board for the balance of the calendar year following such
election.

Forms shall be made available to Directors each year for the purpose of making
or changing their deferral elections.

 

6. Amount

All or any portion, in multiples of 1%, of a Director’s Compensation may be
deferred.

 

2



--------------------------------------------------------------------------------

7. Deferred Accounts

Each Director shall have a Stock Unit Account and may have one or more Other
Accounts (together, the “Accounts”). Amounts deferred pursuant to paragraph 5
may be credited to any Account, at the election of the Director made at the time
of the deferral election, in multiples of 1% of such Director’s Compensation. A
Director may change the Account to which any quarterly installment of such
Director’s Compensation so deferred is to be credited at any time on or before
the fifth business day prior to the date such quarterly installment is to be
credited. Amounts deferred and credited to the Stock Unit Account shall be
converted into whole Stock Units on the basis of the Fair Market Value of the
Company’s Common Stock on the first business day of the month following the
quarter in which the Compensation was earned, and cash shall be credited to the
Stock Unit Account in lieu of any fractional Stock Unit. In addition, (i) at any
time, a Director may transfer all or any part of the balance of any of his or
her Other Accounts to another of his or her Other Accounts subject to any
regulations regarding such transfer adopted by the Board and (ii) at any time on
or after the 30th day after the date of a Director’s termination from the Board,
such Director may transfer all or any part of the balance of any of his or her
Accounts to another of his or her Accounts, pursuant to any regulations
regarding such transfers adopted by the Board.

On the payment date for each cash dividend or other cash distribution with
respect to the Company’s Common Stock, each Director’s Stock Unit Account shall
be credited with an amount equal to the amount of the per share dividend or
distribution, multiplied by the number of Stock Units in such Account, and, if
such Director is then serving as a member of the Board, shall be converted into
whole Stock Units on the basis of the Fair Market Value of the Company’s Common
Stock on the payment date for such dividend or distribution, and cash shall be
credited to the Stock Unit Account in lieu of any fractional Stock Units. If a
Director has a Separation from Service on or before the payment date for such
dividend or distribution, the amount representing such dividend or distribution
shall be paid out of the Stock Unit Account to such Director within thirty
(30) days after the payment date for such dividend or distribution.

Except as provided in the preceding sentence, any cash credited to a Director’s
Stock Unit Account shall be added to other cash credited to such Account and
converted into a whole Stock Unit on the date sufficient cash exists to purchase
a whole Stock Unit, based on the Fair Market Value of the Company’s Common Stock
on such date. In the event of a subdivision or combination of shares of Company
Stock, the number of Stock Units credited to the Stock Unit Accounts on the
effective date of such subdivision or combination shall be proportionately
subdivided or combined as the case may be. No adjustment shall be made in Stock
Units in connection with the issuance by the Company of any rights or options to
acquire additional shares of Company Common Stock or securities convertible into
Company Common Stock. In the event of any stock dividend or reclassification of
Company Common Stock, any merger or consolidation to which the Company is a
party, or any spinoff of shares or distribution of property other than cash with
respect to the Company Common Stock, the Committee shall cause appropriate
adjustments, if any, to be made in the Stock Units to reflect such stock
dividend, reclassification, merger or consolidation, spinoff or distribution of
property.

Other Accounts shall have such name, and be charged or credited pursuant to such
method, as the Board shall determine upon establishment of such Other Account,
and the Board may change

 

3



--------------------------------------------------------------------------------

such name or method for any such Other Account, but no such change shall reduce
any amount previously accrued in a Director’s Other Account.

 

8. Distribution

All distributions from Accounts shall be made in cash, less applicable
withholdings, if any. For purposes of distributions from the Stock Unit Account,
each Stock Unit shall be converted into an amount of cash equal to the Fair
Market Value of one share of the Company’s Common Stock on the first business
day of the month in which such distribution is made. The Director must elect the
manner of payment: (a) in the case of deferred Compensation, at the same time
and on the same form he elects a deferral of Compensation under Section 5, and
(ii) in the case of a Stock Unit grant under Section 4, on or prior to the time
an election to defer the accompanying Compensation would have been required to
be made. If the Director has not made an election, his or her Account will be
distributed in a single lump sum in the January of the year following the year
of his or her Separation from Service as a Director (subject to Section 9).

 

  (a) Timing of Payment: Subject to Section 9, a Director shall receive, or
begin to receive, distributions from the Accounts in the January of the year
following the year of the Director’s Separation from Service.

 

  (b) Manner of Payment: The Director may elect to receive payment from his or
her Accounts in one of the following forms, payable as of the payment
commencement date described in paragraph (a):

 

  (i) a single lump sum; or

 

  (ii) approximately equal annual installments over a period not to exceed
fifteen (15) years (such installment period to be elected by the Directors).

Such election of the form of payment shall, once made, be irrevocable.

The lump sum or first installment is to be paid in January of the year following
the year of Separation from Service, and any remaining installments in January
of each succeeding year until the total balance is paid. Distributions from the
Stock Unit Account in installments shall be based on equal numbers of Stock
Units in each installment.

In the event of the death of a Director then serving as a member of the Board or
a Director who has a Separation from Service and entitled to a distribution
under this Plan, the balance of the Accounts shall be payable to the estate or
designated beneficiary in full during the calendar year of such Director’s
death, or if later, ninety (90) days after such date of death.

The Director may designate his beneficiary at the same time he or she elects
deferral of Compensation. However, the latest designated beneficiary will be the
beneficiary or beneficiaries for the total of all distributions from the
Accounts. The designated beneficiary may be changed at any time on a form
provided by the

 

4



--------------------------------------------------------------------------------

 

Corporate Secretary, provided that no designation will be effective unless it is
filed with the Corporate Secretary prior to the Director’s death.

 

9. Specified Employee Restrictions

Notwithstanding anything in the Plan to the contrary, no payment shall be made
to a Director who is, on his Separation from Service, a “specified employee” (as
determined in accordance with a uniform policy adopted by the Company with
respect to all arrangements subject to Section 409A of the Code maintained by
the Company and its Affiliated Companies) until the six (6) months plus one day
following such specified employee’s Separation from Service; provided however,
that in the event of the specified employee’s death before his payment
commencement date, this provision shall not prevent payment of death benefits at
the time prescribed by Section 8.

 

10. Separation from Service

For purposes of this Plan, a Separation from Service means the Director’s
separation from service as a member of the Board, consistent with Section 409A
of the Code and the regulations promulgated thereunder.

 

11. Unfunded Plan

The liability of the Union Pacific Corporation to any Director, terminated
Director, retired Director or his estate or designated beneficiary under the
Plan shall be that of a debtor only pursuant to such contractual obligations as
are created by the Plan, and no such obligation of Union Pacific Corporation
shall be deemed to be secured by any assets, pledges, or other encumbrances on
any property of Union Pacific Corporation.

 

12. Inalienability of Deferred Compensation

Except to the extent of the rights of a designated beneficiary, no distribution
pursuant to, or interest in, the Plan may be transferred, assigned, pledged or
otherwise alienated and no such distribution or interest shall be subject to
legal process or attachment for the payment of any claims against any individual
entitled to receive the same.

 

13. Controlling State Law

All questions pertaining to the construction, regulation, validity and effect of
the Plan shall be determined in accordance with the laws of the State of Utah.

 

14. Amendment

The Board of Directors of the Union Pacific Corporation at its sole discretion
may amend, suspend or terminate the Plan at any time. However, any such
amendment, suspension or termination of the Plan may not adversely affect any
Director’s or his beneficiary’s rights with respect to Compensation previously
deferred.

 

15. Administration

 

5



--------------------------------------------------------------------------------

Administration of the Plan will be coordinated by the Corporate Finance
Department. Administration will include, but not be limited to, crediting of
deferred compensation, dividends and accrued interest to individual Director
accounts and ultimate disbursement of deferred amounts.

 

16. Effective Date

This Plan shall be effective January 1, 2009.

 

6